 Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 1 of 12 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

                                                :
                                                :
                                                :   Civil Action No. _______
 KIMBERLY ALLEN                                 :
 169 N. Wilson Rd #309                          :   JUDGE:
 Columbus, OH 43204                             :
                                                :   MAGISTRATE JUDGE:
                                                :
                               Plaintiff,       :
                                                :
 v.                                             :
                                                :
 SILVERBACK MOVING INC                          :
 c/o Statutory Agent: James Schea               :
 449 N. Eton, Suite 503                         :
 Birmingham, MI 48009                           :
                                                :
                               Defendant,       :



                                            COMPLAINT

        Now comes Plaintiff, Kimberly Allen (“Plaintiff”) by and through counsel, for her

Complaint against Silverback Moving, Inc.(“Silverback”) (“Defendant”) and states as follows:

                                JURISDICTION AND VENUE

        1.       This action is brought pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §201, et seq., Ohio Wage Act (“Ohio Wage Act”) including the Ohio Prompt Pay Act

(“OPPA”), and O.R.C. §§ 4111 et seq..

        2.       Venue is proper in this forum pursuant to 28 U.S.C. §1391 as Plaintiff was

employed by Defendant in this District, a substantial part of the events or omission giving rise to

the claims of Plaintiff occurred in this District, and Defendant have done substantial business in

this District.
  Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 2 of 12 PAGEID #: 2




        3.       This Court has federal question jurisdiction over this action as to the FLSA claims

pursuant to 29 U.S.C. §§ 201, et seq. of the FLSA and 28 U.S.C. § 1331.

                                              PARTIES

        4.       Plaintiff is an individual, United States citizen, and a resident of Franklin County,

Ohio.

        5.       Plaintiff was employed by Defendant from March 27, 2017 to approximately early

April of 2020.

        6.       Silverback is registered as a domestic for-profit corporation in Michigan.

Silverback’s Michigan registered agent is James Schea, 449 N. Eton, Suite 503, Birmingham,

Michigan, 48009.

        7.       Defendant Silverback is a moving company which sells and schedules moving

services across the U.S. primarily focused in Indiana, Kentucky, Ohio, and Michigan, among other

services.

        8.       Defendant performed services in Ohio which gave rise to this action.

                                               FACTS

        9.       Plaintiff repeats and re-alleges all the preceding paragraphs of this Complaint, as if

fully set forth herein.

        10.      Defendant is an employer engaged in interstate commerce and/or the production of

goods for commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        11.      Defendant hired Plaintiff as a dispatcher.

        12.      Defendant hired Plaintiff as an employee that was paid hourly at an annual “salary”

rate.




                                              Page 2 of 12
 Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 3 of 12 PAGEID #: 3




       13.     Upon information and belief, Plaintiff did not sign an Independent Contractor

Agreement or any other employment agreement of any kind.

       14.     Plaintiff did not receive an employee handbook upon hiring.

       15.     Upon hiring, Defendant agreed to pay Plaintiff $13.00 to $15.00 per hour depending

on how many loads were running at one time during her shift and the contractual rates with each

client being serviced for each load.

       16.     Defendant paid Plaintiff by the hour from her “clock in time” (the first time a truck

picked up a load) until her “clock out time” (the time the last truck completed its load) regardless

of work conducted before or after the load is completed.

       17.     Plaintiff did not have a set work schedule and would work anywhere from four (4)

to twenty (20) hours per day, depending upon how many loads were active each day.

       18.     Most days Plaintiff would begin work two (2) to five (5) hours before her “clock-

in;” she would: get supplies to the crews with their paperwork for the day; fuel trucks if needed;

or allocate fuel cards to drivers for fueling while on the road; send copies of fuel receipts for

payment; give customers estimated times of arrival when crew members failed to do so; create

daily reports for supervisor describing “who, what, and where of the day;” distribute supplies for

trucks; order rental trucks when needed, answered incoming calls with customer concerns;

customer questions, or customer messages; check payroll and send to supervisor for processing;

ensure crew was in uniform; replace no call/no shows or out sick crew members; check schedule

for moves the following day; answer previous day’s calls and messages; check e-mail for messages

and cancellations; relayed information for special requests or other necessary information for

moves to occur that day; answer crew questions about payroll, scheduling, and days off; supply




                                            Page 3 of 12
 Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 4 of 12 PAGEID #: 4




paperwork, explain policies, and copy identification for any new hires starting that day; filter new

hire paperwork up to supervisors; and order supplies.

       19.       Plaintiff was not paid at her hourly rate for time worked prior to her “clock in” time.

       20.       Plaintiff often worked two (2) to five (5) hours after her “clock-out” time; she

would: track trucks by GPS to ensure crew made it back to the yard safely; take customer calls

with billing questions and explain charges; discuss damages and take damage reports from

customers; create final reports for end of day activities, enter payroll hours and send to supervisor;

take calls from supervisor with instructions, questions, or concerns; make sure fuel cards were

returned when crews returned from service; make sure trucks were parked and locked and that all

equipment was accounted for.

       21.       Plaintiff was not paid at her hourly rate for time worked after the “clock-out” time.

       22.       Defendant did not have a formal or electronic method, such as a time clock or

computer software, for Plaintiff to record the actual number of hours she worked each day.

       23.       At the beginning of her employment, Defendant instructed Plaintiff to track her

hours by writing down how many hours she was to be paid for each of the Defendant’s contracts.

       24.       Plaintiff created her own spreadsheet to track the hours she worked.

       25.       Once Plaintiff created the spreadsheet, she was directed by Defendant to only track

time that her crew arrived at the first customer to the time the last crew left the customer for the

final move of the day.

       26.       At the end of each pay period, Plaintiff would provide a screenshot of her

spreadsheet containing her tracked hours to Defendant by text message and would be paid for the

hours tracked.

       27.       Defendant failed to pay at least the minimum wage for all hours worked by Plaintiff.




                                               Page 4 of 12
  Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 5 of 12 PAGEID #: 5




        28.      Defendant’s failure to pay wages for all hours worked was a willful act and

Defendant lacked a good faith basis for its failure.

        29.      Plaintiff worked in excess of forty (40) hours in a workweek over the last three

years and was not paid 150% of her regular hour rate for those hours worked over forty (40).

        30.      Defendant failed to pay Plaintiff all wages on or before the first day of each month,

for wages earned during the first half of the preceding month ending with the fifteenth day thereof,

and on or before the fifteenth day of each month, for wages earned by her during the last half of

the preceding calendar month as required by ORC § 4113.15.

        31.      Defendant’s failure to pay wages timely was a willful act and Defendant lacked a

good faith basis for its failure.

        32.      Defendant’s failure to pay Plaintiff 150% of her regular hourly rate for all hours

she worked in excess of forty (40) in a workweek was a willful act and Defendant lacked a good

faith basis for its failure.

        33.      Defendant paid Plaintiff as an hourly W-2 employee in some weeks and as an

independent contractor with wages reported on a 1099.

                                             COUNT I:
                          Violation of the FLSA: Failure to Pay Overtime
                                           29 U.S.C. § 207

        34.      All previous paragraphs are incorporated as though fully set forth herein.

        35.      Plaintiff brings this cause of action under 29 U.S.C. § 216(b).

        36.      Defendant is required under the FLSA, 29 U.S.C. § 207, to pay wages to Plaintiff

at a rate no less than one-and-one-half times her regular hourly rate of pay for all time worked in

excess of forty (40) hours in individual workweeks.




                                              Page 5 of 12
 Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 6 of 12 PAGEID #: 6




         37.    Defendant did not pay Plaintiff overtime compensation, no matter how many hours

she worked each workweek.

         38.    Plaintiff is not exempt from receiving overtime benefits under the FLSA because

they were not “executive,” “administrative,” or “professional” employees, as those terms are

defined under the FLSA.

         39.    Plaintiff is not an independent contractor pursuant to the requirements set forth by

the FLSA.

         40.    Defendant required Plaintiff to record some hours worked by writing down the

hours associated with each contract and sending them to Defendant.

        41.     Defendant did not have a mechanism for tracking any of Plaintiff’s hours that it

suffered or permitted her to work prior to her “clock-in” time or after her “clock out” time.

         42.    Defendant willfully failed and refused to pay Plaintiff overtime wages, as required

under the FLSA, for all hours worked in excess of forty (40) per week as Defendant paid Plaintiff

her regular hourly rate regardless of hours worked.

         43.    Defendant’s willful failure and refusal to pay Plaintiff overtime wages for all hours

worked in excess of forty (40) hours per week in individual workweeks at a rate of at least one and

one-half her regular rates violate the FLSA, 29 U.S.C. §§ 207, 255.

         44.    As a result of these willful unlawful practices, Plaintiff suffered a loss of wages and

is entitled to recover unpaid wages for up to three years prior to the filing of their claims, liquidated

damages, pre- and post-judgment interest, and attorneys’ fees and costs.

        45.     Defendant is in possession and control of necessary documents and information

from which Plaintiff would be able to precisely calculate damages; or were not kept by Defendant.

                                          COUNT II:
                     Violation of the FLSA: Failure to Pay Minimum Wage



                                              Page 6 of 12
 Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 7 of 12 PAGEID #: 7




                                          29 U.S.C. § 206

       46.      All previous paragraphs are incorporated as though fully set forth herein.

       47.      The FLSA requires that employers compensate all non-exempt employees for every

hour worked in a workweek. See 29 U.S.C. § 206(a)-(b).

       48.      At all times relevant to this Complaint, Plaintiff was not exempt from the minimum

wage provisions of the FLSA.

       49.      As a result of Defendant’s failure to track all hours worked by Plaintiff, there are

weeks that Defendant failed to pay Plaintiff at least the minimum wage for all hours worked, in

violation of the FLSA.

       50.      In violating the FLSA, Defendant acted willfully, without a good faith basis and

with reckless disregard of applicable federal law.

       51.      Defendant violated the FLSA, 29 U.S.C.§206, by refusing to pay Plaintiff for any

hours worked outside of hours where a load was active, regardless of whether she was actually

engaged in work.

       52.      Plaintiff suffered damages and continue to suffer damages as a result of

Defendant’s acts or omissions as described herein; though, Defendant is in possession and control

of necessary documents and information from which Plaintiff would be able to precisely calculate

damages.

       53.      Defendant is a sophisticated party and employer, and therefore knew (or should

have known) its policies violated the FLSA.

       54.      Plaintiff, on the other hand, trusted Defendant to pay minimum wage in accordance

with the law.




                                             Page 7 of 12
 Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 8 of 12 PAGEID #: 8




       55.     The decision and practice by Defendant to not pay minimum wage for all hours

worked was neither reasonable nor in good faith.

       56.     Accordingly, Plaintiff is entitled to wages for all hours worked pursuant to the

FLSA in an amount equal to her regular rate of pay, plus damages, attorneys’ fees and costs.

                                        COUNT III:
                  Violation of the Ohio Wage Act: Failure to Pay Overtime
                                      ORC §§ 4111.03

       57.     All previous paragraphs are incorporated as though fully set forth herein.

       58.     The Ohio Wage Act requires that employees receive overtime compensation

(150%) “not less than one and one-half times” the employee’s regular rate of pay for all hours

worked over forty in one workweek, “in the manner and methods provided in and subject to the

exemptions of section 7 and section 13 of the Fair Labor Standards Act of 1937.” See O.R.C. §

4111.03(A).

       59.     Defendant is a covered employer required to comply with the Ohio Wage Act.

       60.     Plaintiff is a covered employee entitled to the Ohio Wage Act’s protections.

       61.     Plaintiff is not exempt from receiving overtime benefits under the Ohio Wage Act

because, inter alia, they were not “executive,” “administrative,” or “professional” employees, as

those terms are defined under the FLSA.

       62.     During all times material to this complaint Defendant violated the Ohio Wage Act

with respect to Plaintiff by failing to compensate her at the required rate of (150%) one and one-

half times their regular rate of pay for all hours worked in excess of forty (40) hours in one

workweek.

       63.     Defendant willfully failed and refused to pay Plaintiff overtime wages for all hours

worked in excess of forty (40) per week, as Defendant paid Plaintiff her hourly rate based on the




                                            Page 8 of 12
 Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 9 of 12 PAGEID #: 9




number of loads active regardless of how many hours she worked in violation of the overtime

provisions of the Ohio Wage Act.

         64.      Defendant acted willfully and with reckless disregard of clearly applicable Ohio

Wage Act provisions.

                                       COUNT IV:
    Violation of the Ohio Wage Act and Article II, Section 34a of the Ohio Constitution:
                             Failure to Pay Minimum Wage
                             ORC §§ 4111.02and §§ 4111.14

         65.      All previous paragraphs are incorporated as though fully set forth herein.

         66.      Section 34a of Article II of the Ohio Constitution requires that every employer shall

pay each of the employer's employees at a wage rate of not less than the wage rate specified in

Section 34a.

         67.      In 2019, the Ohio minimum wage for non-exempt employees was to $8.55 per hour.

         68.      Plaintiff is not exempt from the minimum wage provisions of the Ohio Constitution

or the Ohio Wage Act.

         69.      Defendant violated the Ohio Constitution by refusing to pay Plaintiff for any hours

worked that did not coincide with an active load.

         70.      In violating the Ohio Constitution, Defendant acted willfully, without a good faith

basis and with reckless disregard of applicable Ohio law.

         71.      Defendant’s failure to pay Plaintiff the lawful Ohio minimum wage rate entitles

Plaintiff to treble damages, attorneys’ fees and costs and any other such relief the Court would

grant.

                                           COUNT IV:
               Violation of the Ohio Prompt Pay Act: Failure to Promptly Pay Wages
                                         ORC §§ 4113.15

         72.      All previous paragraphs are incorporated as though fully set forth herein.



                                               Page 9 of 12
Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 10 of 12 PAGEID #: 10




       73.     The Ohio Prompt Pay Act (“OPPA”) requires that employers pay all wages,

including unpaid overtime, on or before the first day of each month, for wages earned during the

first half of the preceding month ending with the fifteenth day thereof, and on or before the fifteenth

day of each month, for wages earned by her during the last half of the preceding calendar month.

       74.     Defendant was covered by the OPPA as it is an employer doing business in Ohio.

ORC 4113.15.

       75.     Plaintiff was not paid all wages, including minimum wage and overtime wages at

one and one-half times their regular rate within thirty (30) days of performing the work.

       76.     Plaintiff’s unpaid wages remain unpaid for more than thirty (30) days beyond their

regularly scheduled payday – weekly on Wednesdays.

       77.     Plaintiff has been harmed and continues to be harmed by Defendant’s acts or

omissions described herein.

       78.     In violating the OPPA, Defendant acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law.

                                         COUNT V:
                 Violation of ORC §§ 4111.14(G): Failure to Provide Records as
                          To Wages and Hours Worked Upon Request


       79.     All previous paragraphs are incorporated as though fully set forth herein.

       80.     O.R.C. § 4111.14(G) requires employers provide, at no charge, information at the

request of an employee or person acting on behalf of an employee information including name,

address, occupation, pay rate, hours worked for each day worked, and each amount paid for the

specific employee making such a request.

       81.     On or about February 20, 2020 Plaintiff requested records pursuant to O.R.C. §

4111.14(G) through her attorney.



                                             Page 10 of 12
Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 11 of 12 PAGEID #: 11




        82.    Pursuant to the records request, a response to Plaintiff’s request a response was due

by March 23, 2020.

        83.    To date, the employer has not provided records pursuant to Plaintiff’s request.

        84.    In violating under O.R.C. § 4111.14(G) of the Ohio Wage Act, Defendant has acted

willfully and with reckless disregard of clearly applicable Ohio Wage Act provisions.

                                     PRAYER FOR RELIEF

       Plaintiff prays for judgment against Defendant for all counts as follows:

   A. Order holding Plaintiff is a non-exempt employee;

   B. Order holding Plaintiff is not an Independent Contractor;


   C. Order holding Defendant violated O.R.C. § 4111.14(G) by failing to keep and provide
      records upon request of Plaintiff;


   D. Order holding Defendant’s actions, as described above were willful;

   E. An award to Plaintiff for the amount of unpaid wages owed;


   F. An award to Plaintiff for 100% liquidated damages for all owed wages pursuant to
      Defendant’s willful conduct;


   G. An award of reasonable attorneys’ fees and costs; and

   H. For such other and further relief, in law or equity, as this Court may deem appropriate and
      just.


                                         JURY DEMAND

       Plaintiff requests a trial by a jury of eight (8) persons.


Date: June 19, 2020                            Respectfully submitted,




                                             Page 11 of 12
Case: 2:20-cv-03132-ALM-CMV Doc #: 1 Filed: 06/19/20 Page: 12 of 12 PAGEID #: 12




                                     /s/ Jessica R. Doogan
                                     Jessica Doogan (OH Bar No. 0092105)
                                     Robert E. DeRose (OH Bar No. 0055214)
                                     BARKAN MEIZLISH DEROSE
                                     WENTZ MCINERNEY PEIFER, LLP
                                     250 E. Broad St., 10th Floor
                                     Columbus, Ohio 43215
                                     Telephone: (614) 221-4221
                                     Fax: (614) 744-2300
                                     Email: jdoogan@barkanmeizlish.com
                                              bderose@barkanmeizlish.com

                                     Attorneys for the Plaintiff




                                   Page 12 of 12
